NUMBER 13-13-00627-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


NOE ADRIAN SALINAS,                                                         Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                   On appeal from the 214th District Court
                         of Nueces County, Texas.


                 ORDER TO FILE APPELLATE BRIEF
     Before Chief Justice Valdez and Justices Perkes and Longoria
                           Order Per Curiam

      This cause is before the Court on appellant's fourth motion for extension of time to

file the brief. Appellant’s brief was originally due to be filed on January 20, 2014, and

this Court has previously granted appellant three extensions for the filing of appellant’s

brief in this cause. Appellant has now filed his fourth motion requesting additional time
to file the appellate brief in this cause.

       Appellant's fourth motion for extension of time to file the brief is hereby GRANTED,

and the Honorable Steve Schiwetz, counsel for appellant, is hereby ORDERED to file the

appellate brief with this Court on or before June 25, 2014. The Court looks with disfavor

on the delay caused by counsel’s failure to timely file a brief in this matter. No further

extensions will be granted absent exigent circumstances.

       The Clerk of this Court is ORDERED to serve a copy of this order on the Honorable

Steve Schiwetz by certified mail, return receipt requested.

                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
19th day of June, 2014.




                                             2